ACCEPTED
                                                                                          03-15-00077-CV
                                                                                                  8407721
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                   12/30/2015 12:10:34 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               No. 03-15-00077-CV

                                                                      FILED IN
                  IN THE COURT OF APPEALS FOR THE3rd AUSTIN,
                                                      COURT OF APPEALS
                                                              TEXAS
                  THIRD JUDICIAL DISTRICT OF TEXAS
                                                 12/30/2015 12:10:34 PM
                          AT AUSTIN, TEXAS          JEFFREY D. KYLE
                                                                       Clerk


                             GREGORY JOE WICKLINE,
                                                           APPELLANT – PLAINTIFF,

                                        V.

    BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL
                 COLLEGES; AND JAMES MICHAEL HOLDER,
                                               APPELLEES – DEFENDANTS.


    Appeal from the 98th Judicial District Court of Travis County, Texas
                       Cause No. D-1-GN-14-004391


        APPELLANT’S AGREED MOTION TO DISMISS APPEAL


      Appellant – Plaintiff Gregory Joe Wickline files this agreed motion to

dismiss this appeal, and in support thereof would respectfully show as follows:

      There is no longer a controversy between the parties as to the issues

presented by this appeal, and the parties agree this appeal should be dismissed.

This Court has authority to grant this agreed motion to dismiss because there is no

longer an issue in controversy.1 When the issues presented by an appeal have been


1
  See Heckman v. Williamson Cnty., 369 S.W.3d 137, 162 (Tex. 2012); Tex. A&M Univ.-
Kingsville v. Yarbrough, 347 S.W.3d 289, 291 (Tex. 2011).
resolved and the appeal is moot, the Texas Supreme Court has held an appellate

court is without jurisdiction to issue an opinion or render judgment because it

would be purely advisory.2             Because the parties agree there is no longer a

controversy between them, this appeal is therefore moot and it must be dismissed.

         WHEREFORE, PREMISES CONSIDERED, Mr. Wickline respectfully

requests an order granting this agreed motion and dismissing this appeal, allocating

costs to the party incurring the same, and for such other and further relief to which

he may be justly entitled.

Dated: December 30, 2015                           Respectfully submitted,

                                                   BECK REDDEN LLP

                                                   /s/ David J. Beck________________
                                                   David J. Beck
                                                   State Bar No. 00000070
                                                   dbeck@beckredden.com
                                                   1221 McKinney Street, Suite 4500
                                                   Houston, Texas 77010
                                                   Tel. (713) 951-3700
                                                   Fax (713) 951-3720

                                                   Karson K. Thompson
                                                   State Bar No. 24083966
                                                   kthompson@beckredden.com
                                                   Christopher Cowan
                                                   State Bar No. 24084975
                                                   ccowan@beckredden.com
                                                   BECK REDDEN LLP
                                                   515 Congress Avenue, Suite 1900
                                                   Austin, Texas 78701
2
    Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 444 (Tex. 1993).


                                                -2-
                                         Tel. (512) 708-1000
                                         Fax (512) 708-1002

                                         Attorneys for Appellant – Plaintiff
                                         Gregory Joe Wickline

                      CERTIFICATE OF CONFERENCE

I hereby certify that on December 29, 2015, I conferred with Counsel for
Appellants by e-mail regarding the relief sought by this motion, and he indicated
the motion is agreed.
                                       /s/ David J. Beck___________________
                                       David J. Beck

                         CERTIFICATE OF SERVICE

I certify that a true and correct copy of this document was delivered on December
30, 2015, in compliance with Rules 9.5(b) of the Texas Rules of Appellate
Procedure, to the parties listed and in the manner indicated below.

Sean E. Breen                           Electronic service
sbreen@howrybreen.com                  □ In person
Randy R. Howry                         □ Registered mail, return receipt requested
rhowry@howrybreen.com                  □ Commercial delivery service
James Hatchitt                         □ Facsimile
jhatchitt@howrybreen.com                Electronic mail
HOWRY BREEN & HERMAN, LLP
1900 Pearl Street
Austin, Texas 78705-5408
Telephone: (512) 474-7300
Facsimile: (512) 474-8557

Attorneys for Appellees – Defendants
Board of Regents for the Oklahoma
Agricultural and Mechanical
Colleges and James Michael Holder
                                       /s/ David J. Beck___________________
                                       David J. Beck



                                       -3-